DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Claim 4 has been cancelled.
Applicant submitted a substitute specification on 1/11/2021 where the figures/drawings on pages 13, 18, 19, and 20 of the specification filed on 2/15/2019 were removed.  Applicant did not submit this content as added figures/drawings as discussed in the prior Office action.  Applicant’s response indicated that they were unnecessary background information.  

Election/Restrictions
Applicant’s election without traverse of Group I, and the species of H3K as the CDR specific for HDGF and VEGF as the receptor domain in the reply filed on 6/8/2020 is again acknowledged.
Claims 5 and 18-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 5) or invention (claims 18-26), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.



Specification and Sequence Compliance
The substitute specification filed 1/11/2021 has been entered.  However, it is noted that changes shown in the marked copy remain marked in the clean copy.  See paragraphs [0068 and 0070] of the specification submitted 1/11/2021. 

The disclosure is objected to because of the following informalities:
This application is still not compliant with the requirements of 37 CFR 1.821-1.825.
Sequences disclosed on page 21-22 and 44 of the specification (paragraphs [0063-0064 and 0141-0142) submitted 1/11/2021 contain sequences with no sequence identifiers.
The incorporation of sequence listing (paragraph [0002] of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to This is a written description rejection.
All specification paragraphs referenced will be with respect to the substitute specification filed 1/11/2021.
Claim 1 has been amended to recite:
A bifunctional hepatoma-derived growth factor (HDGF)-specific antibody comprising (1) an HDGF-binding antibody binding site, and (2) at least two receptor domains, each of which specifically bind to a growth factor selected from vascular endothelial growth factor (VEGF)-A, VEGF-C, and VEGF-E.
Previously, claim 1 recited at least one CDR specific for HDGF.  Basis is not seen for “an HDGF-binding antibody binding site” in any of the paragraphs pointed to by applicant for basis.  It is unclear what structures are included by this limitation and this phrase does not appear to be used in the specification.  For example, does the claim require the six CDRs that form the antigen binding site (see specification paragraphs [58 and 72]), the variable heavy and variable light chain domains of an HDGF antibody, or something else?    The wording of the claim could also be interpreted as requiring the epitopes of HDGF where an antibody would bind.  It is noted that the claim preamble recites bifunctional (two binding functions); however, the claim as written include three binding functionalities: HDGF, a first receptor domain that binds a first growth factor recited, and a second receptor domain that binds a second growth factor recited.  That is, the two growth factors bound do not need to be the same.  Finally the relationship or association between parts (1) and (2) of claim 1 is not specified.  For example, are they conjugated or part of a fusion protein or something else?  Note that the definition of “antibody” 
Claim 17 has been amended to recite “contains 0.07-2100 mg.”  No basis is seen for this range.  Applicant’s comments on page 9 of the response with respect to paragraphs [0101 and 0108] are not persuasive.  A fair reading of the specification would not convey to one of ordinary skill in the art that a pharmaceutical composition containing these particular amounts were contemplated.  The paragraphs pointed to concern dosages for administration and not preparations of compositions limited to these particular amounts.  The claim constitutes new matter.

	The claims do not recite any particular structure or arrangement for the HDGF-binding antibody binding site and the at least two receptor domains for the claimed bifunctional antibodies.  That is, the claims are not limited to antibodies having structures as disclosed in the schematic diagrams set forth in Figure 1 or Figures 15A-B.  The claims recite inadequate structural components to define the claimed bifunctional antibodies.
The structures of the claimed antibodies are not adequately described. In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of thegenus are described in the patent. With the written description of a genus, however, merelydrawing a fence around a perceived genus is not a description of the genus. One needs to showthat one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a researchplan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598F.3d at 1353 (The written description requirement guards against claims that “merely recite adescription of the problem to be solved while claiming all solutions to it and ... cover anycompound later actually invented and determined to fall within the claim's functionalboundaries.”). 
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification discloses a bifunctional HDGF-VEGF trapper antibody-based targeting protein having two heavy chains and two light chains where the heavy chain comprises SEQ ID NO: 4 and the light chain comprises SEQ ID NO: 18.  SEQ ID NO: 17 corresponds to amino acids 1-120 of SEQ ID NO: 4.  SEQ ID NO: 4 2 linker fused to a VEGF trap in the N- to C-terminal direction.  This construct has the structural and functional properties recited in the claims.  See at least Figure 1 and specification paragraphs [0070 and 0135].  However, the structural variability of the claims is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.  Again, applicant’s claims are not limited to the schematic structures discloses in Figures 1 and Figures 15A-B.
	The claimed bifunctional HDGF-specific antibodies of claims 1-4 and 7-17 are not adequately described.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention and the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 6 is directed to the elected antibody of H3K.  It is directed to a specific construct and not a generic construct.  However, the specification does not unambiguously disclose the sequence and structure of this construct.

According to Examples 3-4 and Table 4, the heavy chain for the bifunctional antibody H3K appears to correspond to SEQ ID NO: 21 fused to the (G4S)2 linker fused to domain 2 and 3 (D2 and D3) of human VEGF receptor 2 (kinase insert domain receptor) amino acid residue 122 to residue 327 (based on NP_002253).  The light chain for the bifunctional antibody H3K appears to correspond to SEQ ID NO: 22 fused to the (G4S)2 linker fused to domain 2 and 3 (D2 and D3) of human VEGF receptor 2 (kinase insert domain receptor) amino acid residue 122 to 
residue 327 (based on NP_002253).
 	The specification does not appear to disclose separate sequence identifiers for these light and heavy chain fusion proteins or for the VEGFR2 domains. 
Paragraph [0130] of the specification states that the “contents of all references, pending patent applications and published patents, cited throughout this application are hereby expressly incorporated by reference.”  This statement is presumed to include the reference to NP_002253.  However, the sequence found in NP_002253 does not appear to correspond to a VEGFR2 sequence but rather a sequence for natural killer cell antigen CD94 isoform 1.  (See attached NCBI Reference Sequence for NP_002253.  It is also noted that this reference is dated after the effective filing date of the instant application.)  It cannot be determined what sequence forms the VEGF receptor domain portion in the H3K antibody.
Even if the NP_002253 sequence did correspond to VEGFR2, this would be an improper incorporation by reference of essential material.

The attempt to incorporate subject matter into this application by reference to NP_002253 is ineffective because it is not a published U.S. patent application or a U.S. Patent.  See also MPEP 618.01(p).  Note that any sequences added to the specification would need to be in sequence compliance with 37 CFR 1.821-1.825.  Applicant is cautioned against introducing new matter.
Again, the precise structure or sequence for the bifunctional antibody H3K cannot be determined from the specification.  This antibody is not adequately described, and the specification does not enable producing this antibody.
	Applicant’s arguments are not persuasive.  They concern written description and enablement of generic constructs and not the particular construct of this claim.  Should applicant continue to traverse this rejection they are requested to point by page and line number in the specification where the sequence and structure of the H3K construct is unambiguously disclosed.
Applicant’s arguments did not address the issues with NP_002253.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing in reciting antibody binding sites (plural) where claim 1 recites antibody binding site (singular).
Claim 3 is confusing in reciting “the CDR” (one or a single CDR) where claim 2 recites CDRs (plural).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the antibody “selectively binds both HDGF and VEGF.”  However, this binding is already a requirement of claim 1.  As such, claim 8 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Patent Application Publication 2014/0213769) in view of Mao et al. (U.S. Patent Application Publication 2007/0243191).

	Mao et al. discloses an anti-HDGF antibody H3 having a VH chain of SEQ ID NO: 36 and a VL chain of SEQ ID NO: 38.  See Examples 6 and 10.  They are cancer-specific antibodies.  See abstract and paragraph [0017].  Murine monoclonal antibodies are disclosed as well as humanized and chimeric antibodies from mouse bearing human constant regions.  The anti-HDGF H3 antibodies include fragments and single chain antibodies (i.e. scFv).  See paragraphs [0032, 0043, 0125-0126, 0130, 0138, and 0124].  Mao et al. also using anti-HGDF antibodies with VEGF directed therapies and gemcitabine.  See paragraphs [0036 and 0250].  Pharmaceutical compositions are disclosed, including in dosage of about 1-25 mg/kg every 1 to 3 weeks.  Parenteral, intravenous, local, and topical formulations are disclosed.  See paragraphs [0206-0233].  The HDGF antibody can be linked to reporter molecules such as a radioligand or fluorescent label.  The HDGF antibody can be linked to an antitumor agent.  See paragraph [0035, 0044-0045, 0155-0156, 0168].  Chemotherapeutic agents such as gemcitabine are disclosed.  See paragraph [0232].  Bispecific and engineered antibodies are disclosed.  See paragraph [0126].  See also claims. 

	The claimed bifunctional antibodies and pharmaceutical compositions would have been obvious at the time of the effective filing date.

	The following claims would be allowable:

27.  A bifunctional HDGF-VEGF trapper antibody-based targeting protein having two heavy chains and two light chains where the heavy chain comprises SEQ ID NO: 4 and the light chain comprises SEQ ID NO: 18.
  
28.  The bifunctional HDGF-VEGF trapper antibody-based targeting protein of claim 27, wherein the antibody is linked to a reporter molecule or an effector molecule.


 claim 28, wherein the reporter molecule is selected from the group consisting of an enzyme, a radiolabel, a hapten, a fluorescent label, a phosphorescent molecule, a chemiluminescent molecule, a chromophore, a luminescent molecule, a photoaffinity molecule, a ligand, a colored particle and biotin.

30.  The bifunctional HDGF-VEGF trapper antibody-based targeting protein of claim 28, wherein the effector molecule is selected from the group consisting of a toxin, an apoptotic molecule, an antitumor agent, a therapeutic enzyme and a cytokine.

31.  The bifunctional HDGF-VEGF trapper antibody-based targeting protein of claim 30, wherein the antitumor agent is selected from the group consisting of gemcitabine, pemetrexed, cisplatin, docetaxel, vinorelbine, doxorubicin, 6-fluorouracil, erlotinib, gefitinib, and crizotinib.

32.  A pharmaceutical composition comprising the bifunctional HDGF-VEGF trapper antibody-based targeting protein of claim 27 and a pharmaceutically acceptable carrier.

33. The pharmaceutical composition of claim 32 which further comprises a cancer chemotherapeutic drug.

34.  The pharmaceutical composition of claim 33, wherein the cancer chemotherapeutic drug is gemcitabine.



As discussed above, SEQ ID NO: 17 corresponds to amino acids 1-120 of SEQ ID NO: 4.  SEQ ID NO: 4 has the anti-HDGF H3 heavy chain variable region fused to a human IgG1 heavy chain constant domain fused to a (G4S)2 linker fused to a VEGF trap in the N- to C-terminal direction.  The prior art of record does not disclose or fairly suggest SEQ ID NOS: 4, 17, or 18.
Applicant is advised that all currently pending claims would need to be cancelled and the sequence compliance issues resolved prior to allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa